This opinion is subject to administrative correction before final disposition.




                                 Before
                  HOLIFIELD, ATTANASIO, and STEWART
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                       Abraham WOLOSZYN
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202200129

                           _________________________

                            Decided: 31 August 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Derek A. Poteet

 Sentence adjudged 1 April 2022 by a special court-martial convened at
 Marine Corps Base Camp Pendleton, California, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 90 days, 1 and a bad-conduct discharge.

                                For Appellant:
                         Major Brian L. Farrell, USMC




 1   Appellant was credited with having served 71 days of pretrial confinement.
                United States v. Woloszyn, NMCCA No. 202200129
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2